 1   Guy Ruttenberg, Bar No. 207937
     guy@ruttenbergiplaw.com
 2   Steve A. Papazian, Bar No. 288097
     steve@ruttenberglaw.com
 3   Michael Eshaghian, Bar No. 300869
     mike@ruttenbergiplaw.com
 4   RUTTENBERG IP LAW,
     A PROFESSIONAL CORPORATION
 5   1801 Century Park East, Suite 1920
     Los Angeles, CA 90067
 6   Telephone: (310) 627-2270
     Facsimile: (310) 627-2260
 7

 8   Attorneys for Plaintiff Cadence Design Systems, Inc.
 9

10                              UNITED STATES DISTRICT COURT

11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13 CADENCE DESIGN SYSTEMS, INC., a                   Case No. 4:17-cv-04732-PJH
   Delaware Corporation,
14                                                   STIPULATION AND [PROPOSED]
15                        Plaintiff,                 ORDER RE DOCUMENT PRODUCTION

16                 v.
                                                     Mag. Judge: Hon. Elizabeth D. Laporte
17 POUNCE CONSULTING, INC.,
   a California Corporation, and POUNCE
18 CONSULTING, S.A. de C.V., a Mexican               DISCOVERY MATTER
19 Sociedad Anónima de Capital Variable.

20                        Defendants.

21

22

23

24

25

26

27

28 STIPULATION AND [PROPOSED ORDER] RE DOCUMENT                                4:17-cv-04732-PJH
   PRODUCTION


                                                                                         15103587.1
 1          Plaintiff Cadence Design Systems, Inc. (“Cadence”) and Defendant Pounce Consulting,
 2 Inc. (“Pounce USA”) (collectively, “the Parties”) by and through their respective counsel of

 3 record, hereby stipulate as follows:

 4          WHEREAS on November 8, 2018, Judge Laporte found that “the emails and other
 5 documents of Roger Viera are in the possession, custody, and/or control of [Pounce USA],

 6 regardless of whether the documents are housed on a server in Mexico, given that Mr. Viera is an

 7 officer and majority owner of Pounce USA and given that Mr. Viera used these email accounts

 8 to direct the business of Pounce USA,” and ordered Pounce USA to “search for and produce all

 9 documents of Roger Viera that are responsive to Cadence’s documents requests, including any

10 emails housed on the server in Mexico.” (Dkt. No. 189).

11          It is hereby agreed and stipulated among the Parties as follows:
12             1. Pounce USA will produce all documents in compliance with the Court’s
13                 November 8, 2018 Order by January 7, 2019.
14             2. In connection with this production, within 7 days of this Stipulation, Pounce USA
15                 will provide to Cadence proposed ESI search terms and a protocol for collecting,
16                 searching, and producing ESI.
17             3. Within 7 days of Pounce USA proposing ESI search terms, Cadence and Pounce
18                 USA will meet and confer on the ESI search terms and production protocol.
19             4. Paragraphs 2 and 3 of this Stipulation do not relieve Pounce USA’s obligation to
20                 produce non-ESI documents.
21             5. Pounce USA will comply with its legal obligations to preserve evidence and will
22                 not remove or delete any responsive documents to avoid production.
23

24 [Continued on Next Page]

25

26

27

28                                     1
     STIPULATION AND [PROPOSED ORDER] RE DOCUMENT                                4:17-cv-04732-PJH
     PRODUCTION

                                                                                            15103587.1
 1
     DATED: December 13, 2018             By:         /s/ Guy Ruttenberg
 2
                                                Guy Ruttenberg
 3                                              guy@ruttenbergiplaw.com
                                                Steve A. Papazian
 4                                              steve@ruttenberglaw.com
                                                Michael Eshaghian
 5                                              mike@ruttenbergiplaw.com
                                                RUTTENBERG IP LAW, A PROFESSIONAL
 6                                              CORPORATION
                                                1801 Century Park East, Suite 1920
 7                                              Los Angeles, CA 90067
                                                Telephone: (310) 627-2270
 8                                              Facsimile: (310) 627-2260
                                                Attorneys for Plaintiff
 9

10

11 DATED: December 13, 2018               By:         /s/ Janie Lin Thompson
12                                              Garner Kimleon Weng
                                                gweng@hansonbridgett.com
13                                              Holly R. Hanks
                                                hhanks@hansonbridgett.com
14                                              Janie Lin Thompson
                                                jthompson@hansonbridgett.com
15                                              Hanson Bridgett LLP
                                                425 Market Street, 26th Floor
16                                              San Francisco, CA 94105
                                                Telephone: (415) 777-3200
17                                              Facsimile: (415) 541-9366
                                                Attorneys for Defendant Pounce Consulting, Inc.
18

19

20

21          I, Guy Ruttenberg, hereby certify that the content of this document is acceptable to all

22 persons required to sign this document and that I obtained the authorizations necessary for the

23 electronic signatures of all parties for this document.

24

25
                                                         /s/ Guy Ruttenberg
26                                              Guy Ruttenberg
27

28                                     2
     STIPULATION AND [PROPOSED ORDER] RE DOCUMENT                                  4:17-cv-04732-PJH
     PRODUCTION

                                                                                              15103587.1
1
                             [PROPOSED] ORDER
2

3 PURSUANT TO STIPULATION, IT IS SO ORDERED.

4

5

6 Dated: December 13, 2018         By ____________________________
                                      Hon. Elizabeth D. Laporte
7                                     United States Magistrate Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                     3
     STIPULATION AND [PROPOSED ORDER] RE DOCUMENT              4:17-cv-04732-PJH
     PRODUCTION

                                                                        15103587.1
1                              CERTIFICATE OF SERVICE
2      I certify that I caused to be served counsel of record on December 13, 2018 with
3 STIPULATION AND [PROPOSED] ORDER RE DOCUMENT PRODUCTION via CM/ECF.

4      Executed on December 13, 2018 in Los Angeles, California.
5

6                                   By:                  /s/ Guy Ruttenberg
                                                        GUY RUTTENBERG
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                CERTIFICATE OF SERVICE
                                                                                          15103587.1
